Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 8, 14, 16, 18, 21, 24, 28, 30, 36, 47-48, 52, 56, 58-59, 65, 73, 81, 83, 85, 87, 91-92, are pending in this application.
Claims 4-7, 9-13, 15, 17, 19-20, 22-23, 25-27, 29, 31-35, 37-46, 49-51, 53-55, 57, 60-64, 66-72, 74-80, 82, 84, 86, 88-90, 93-97, are deleted.
This Office Action supersedes previous communications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 8, 14, 16, 18, 21, 24, 28, 30, 36, 47-48, 52, 56, 58-59, 65, 73, 81, 83, 85, 87, 91-92, are rejected under 35 U.S.C. 103(a) as being unpatentable over Abela et al., WO 2018/107100 A1 (filed 12/9/16).  
Applicant claims combination therapy of cystic fibrosis (CF) comprising administering 10 to 900 mg of compound I or salt in combination with at least one of compound II or salt, compound III, its deuterated analog or salts, and compound IV or salt. The compounds may be administered separately (claim 3) once daily (claims 8, 14, 16, 18, 21, 24, 28, 30, 36) or twice daily (claim 52). 
Applicant also claims compositions comprising 10-900 mg of compound I (claims 73, 81), further comprising 25-200 mg of compound II (claims 83, 85) or further comprising 50-600 mg of compound III and 50-400 mg of compound III-d (claims 87, 91-92).
Determination of the scope and content of the prior art (MPEP 2141.01 

Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
The difference between the instant invention and the prior art is that the dose by applicant is 10 to 900 mg, instead of 10 to 1500 by the prior art.  
Finding of prima facie obviousness---rational and motivation (MPEP 2142.2413)
“[R]eason, suggestion, or motivation may be found explicitly or implicitly: 1) in the prior art references themselves; 2) in the knowledge of those of ordinary skill in the art that certain references, or disclosures in those references, are of special interest or importance in the field; or 3) from the nature of the problem to be solved.” Ruiz v. A.B. Chance Co., 234 F.3d 654, 665; 57 USPQ2d 1161 (Fed. Cir. 2000); see In re Dembiczak, 175 F.3d 994, 999; 50 USPQ2d 1614 (Fed. Cir. 1999).  
Also, KSR, 550 US 398; 82 USPQ2d 1385 (2007), instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was filed. 550 U.S. at 415.  In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010).  
In the instant, the motivation is from 1) knowledge of those of ordinary skill in the art and 2) the nature of the problems to be solved: applicant wanted to avoid the prior art.
 In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955).  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable dose range”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).  Having known that Abela et al., disclosed 10-1500 mg dose and suggested effective dose for a particular disease may be determined by one of ordinary skill in the art and how to do it, one of ordinary skill would have been motivated to do as suggested by Abela et al., with reasonable expectation of success. 
As held in KSR Int. Co. v. Teleflex Inc, 550 U.S. 82 USPQ2d 1385 (2007), “when a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability. For the same reason if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
In the instant, it is not beyond the ordinary skill of a scientist to use known conventional techniques in establishing dose for the combination. Applicant did as suggested by Abela et al. Such is deemed invention of reasoning not of creativity, KSR, supra.
Objection
The claims are objected to because claim 1 is not in proper format. There is only one species of compound I. Therefore, “at least one” must be deleted in line 3.  The selection of at least one compound is made from compounds II, III, III-d and IV or their salts. Therefore, applicant must add “and” between compounds III-d and IV and “or” between compound IV and pharmaceutically.

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by or would have been obvious over the referenced claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

The composition and method use in the patent do not cite doses. But, establishing a dose is not patentable under the US patent practice. In re Aller, 105 USPQ 232, 235; 220F.2d 454, 456 (CCPA, 1955).  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum workable dose range”.  In re Aller, 105 USPQ 232, 235 (CCPA, 1955), In re Russell, 169 USPQ 426, 439 F2d 1228 (CCPA, 1971).   
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Jiang, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
November 22, 2021